Exhibit 10.19

THE CLOROX COMPANY

SUPPLEMENTAL

EXECUTIVE

RETIREMENT PLAN

RESTATED

EFFECTIVE

JANUARY 1, 2005

Last Revised: May 13, 2008



--------------------------------------------------------------------------------

PURPOSE OF THE PLAN

The purpose of The Clorox Company Supplemental Executive Retirement Plan (the
“Plan”) is to provide retirement benefits for certain executives of The Clorox
Company, a Delaware corporation (the “Company”) in addition to the retirement
benefits provided generally to all Company salaried employees. These
supplemental benefits are intended to provide greater retirement security for
those executives and to aid in attracting and retaining future executives.

 

2



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

The following words and phrases as used herein shall have the following
meanings, unless a different meaning is plainly required by the context.

 

1.1 “Accrued Benefit” means the benefit of a Participant calculated under
Article II at the time of the Participant’s Separation from Service, or for
Participants who have not Separated from Service, at the time of their assumed
Separation from Service. In the latter case, the benefit will be based upon the
following as of their assumed Separation from Service: (a) Compensation,
(b) total years and completed months of service, (c) any vested accrued benefit
from a Company sponsored Defined Benefits Plan, (d) the monthly benefit which
could be provided based on the actuarially determined annuity value of the
Participant’s vested Company contributions account under any Company sponsored
Defined Contribution Plan, and (e) any monthly primary insurance benefit to
which the Participant may be entitled under the Social Security Act.

 

1.2 “Board of Directors” means the board of directors of the Company as from
time to time constituted.

 

1.3 “Change in Control” means:

 

  (a)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act ) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of (i) 50% of either the total fair market value or the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”), or
(ii) during a 12 month period ending on the date of the most recent acquisition
by

 

3



--------------------------------------------------------------------------------

 

such Person, 30% of the Outstanding Company Voting Securities; provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (A) any acquisition directly from the
Company, (B) any acquisition by the Company, including any acquisition which, by
reducing the number of shares outstanding, is the sole cause for increasing the
percentage of shares beneficially owned by any such Person to more than the
applicable percentage set forth above, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this definition; or

 

  (b) Individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason within any period of 12 months to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board, shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors; or

 

4



--------------------------------------------------------------------------------

  (c)

Consummation by the Company of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (a “Business Combination”), in
each case, unless, following such Business Combination, (i) more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) is represented by Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Outstanding Company Common Stock and Outstanding Company Voting
Securities were converted pursuant to such Business Combination) and such
ownership of common stock and voting power among the holders thereof is in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or

 

5



--------------------------------------------------------------------------------

 

the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors, providing for such
Business Combination.

Notwithstanding any other provision in this Section 1.3, any transaction defined
in Section 1.3(a) through (c) above that does not constitute a “change in the
ownership or effective control” of the Company, or “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of Treasury
Regulations 1.409A-3(a)(5) and 1.409A-3(i)(5) shall not be treated as a Change
in Control.

 

1.4 “Code” means the Internal Revenue Service of 1986, as amended.

 

1.5 “Committee” means the Management Development and Compensation Committee of
the Board of Directors.

 

1.6 “Company” means The Clorox Company.

 

1.7

“Compensation” means the total of annual base salary plus the Annual Incentive
Plan Compensation and/or Executive Incentive Compensation awarded to a
Participant and in each case includes amounts the receipt of which the
Participant has elected to defer or to take in the form of restricted stock or a
stock option. For purposes of the calculation of benefits in Sections 2.3 and
2.5, the total of the Participant’s three highest Annual Incentive Plan
Compensation and/or Executive Incentive Compensation (referred to collectively
as “Incentive Compensation”)

 

6



--------------------------------------------------------------------------------

 

awards will be apportioned evenly over the 36 consecutive months of highest base
salary. If a Participant receives a pro-rated Incentive Compensation award
because of Separation from Service other than at the end of the Company’s fiscal
year, (a) that pro-rated amount shall be divided by the number of months the
Participant was employed during the fiscal year and (b) the Participant’s third
highest Incentive Compensation award shall be divided by 12. If the result of
(a) above is greater than the result of (b) above, one of the Participant’s
three highest Incentive Compensation awards for purposes of this paragraph shall
be deemed to be the Participant’s final year pro-rated Incentive Compensation
award plus the amount determined in (b) above multiplied by the result of
subtracting from 12 the number of months Participant was employed by the Company
during his or her final year of employment.

 

1.8 “Defined Benefit Plan” means a plan, fund or program under which an employer
undertakes systematically for the payment of definitely determinable benefits to
its employees over a period of years after retirement. The benefit an employee
will receive upon retirement can be determined from a formula defined in the
plan instrument.

 

1.9

“Defined Contribution Plan” means a plan which provides for an individual
account for each participant and for benefits based solely on the amount
contributed to the participant’s account, and any income, expenses, gains and
losses and any forfeitures of accounts of other participants which may be
allocated to such participant’s account. Beginning July 1, 1994 “Defined
Contribution Plan” shall include NonQualified Deferred Compensation Plans

 

7



--------------------------------------------------------------------------------

 

which a) restore amounts for a Participant’s benefit which cannot be contributed
to a defined benefit or contribution plan deemed qualified under the Internal
Revenue Code, or b) account for annual distributions, whether deferred or
received in cash, made from a Defined Contribution Plan rather than credited to
the Participant’s account in such plan.

 

1.10 “Disability” shall mean the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under the Company’s insurance plans.

 

1.11 “Effective Date” means July 1, 1981.

 

1.12 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.13 “Executive” means a member of the Clorox Leadership Committee as of May
2007, for so long as such person continues to be a member of the Clorox
Leadership Committee.

 

1.14 “Identification Date” means each December 31.

 

1.15 “Married Participant” means a Participant who is lawfully married on the
date Retirement Benefits become payable pursuant to Article II (Retirement
Benefits).

 

8



--------------------------------------------------------------------------------

1.16 “Participant” means any Executive who becomes a Participant pursuant to
Section 2.1 (Participation), or a former employee who has become entitled to a
Normal or Early Retirement Benefit pursuant to the Plan.

 

1.17 “Retirement Benefit” means the retirement income provided to Participants
and their joint annuitants in accordance with the applicable provisions of
Article II (Retirement Benefits).

 

1.18 “Separation from Service” means termination of employment with the Company,
other than by reason of death. A Participant shall not be deemed to have
Separated from Service if the Participant continues to provide services to the
Company in a capacity other than as an employee and if the former employee is
providing services at an annual rate that is fifty percent or more of the
services rendered, on average, during the immediately preceding thirty-six
months of employment with the Company (or if employed by the Company less than
three years, such lesser period); provided, however, that a Separation from
Service will be deemed to have occurred if a Participant’s service with the
Company is reduced to an annual rate that is less than twenty percent of the
services rendered, on average, during the immediately preceding thirty-six
months of employment with the Company (or if employed by the Company less than
three years, such lesser period.

 

1.19 “Specified Employee” means a Participant who, on an Identification Date,
is:

 

  (a) An officer of the Company having annual compensation greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty officers of the Company shall be determined to be Specified Employees
as of any Identification Date;

 

9



--------------------------------------------------------------------------------

  (b) A five percent owner of the Company, regardless of compensation; or

 

  (c) A one percent owner of the Company having annual compensation from the
Company of more than $150,000.

If a Participant is identified as a Specified Employee on an Identification
Date, then such Participant shall be considered a Specified Employee for
purposes of the Plan during the period beginning on the first April 1 following
the Identification Date and ending on the next March 31.

Words importing males shall be construed to include females wherever
appropriate.

ARTICLE II.

RETIREMENT BENEFITS

 

2.1 Participation

Persons eligible to accrue benefits under the Plan are Executives or former
employees who have become entitled to a Normal or Early Retirement Benefit
pursuant to the Plan. From time to time, the Committee may designate additional
employees as Plan Participants. A Participant who is an Executive of the Company
and who is removed from office or is not reappointed as an Executive, or who is
not an Executive and who voluntarily or involuntarily Separates from Service,
will thereupon cease to be a Participant and will have no vested interest in the
Plan unless he is entitled to a Normal or Early Retirement Benefit pursuant to
this Article II.

 

10



--------------------------------------------------------------------------------

2.2 Normal Retirement Date

A Participant who Separates from Service on or after age sixty-five with ten or
more years of employment with the Company will receive a Normal Retirement
Benefit beginning on the first day of the month following his Separation from
Service. Such date will be the Participant’s Normal Retirement Date.

 

2.3 Normal Retirement Benefit

The Normal Retirement Benefit payable to a Participant will be equal to 3-2/3%
of the monthly average of the Participant’s Compensation during the thirty-six
(36) consecutive months of employment producing the highest such average, times
the Participant’s total years and completed months of employment with the
Company as of his Separation from Service, to a maximum of 15 years, offset by:

 

  (a) the monthly benefit payable under a 50% joint and survivor annuity form
for a Married Participant or an annuity payable for the life of a single
Participant, which would be provided to the Participant on his Normal Retirement
Date (i) by Company contributions under any Company sponsored Defined Benefit
Plan plus (ii) the monthly benefit which could be provided based on the
actuarially determined annuity value of his vested Company contributions account
under any Company sponsored Defined Contribution Plan, plus

 

  (b) the monthly primary insurance benefit to which the Participant may be
entitled under the Social Security Act of 1935, as amended, as of his Normal
Retirement Date.

 

11



--------------------------------------------------------------------------------

For purposes of this Section 2.3, Company contributions shall not include
voluntary reductions of compensation under the provisions of a Company sponsored
Defined Contribution Plan. Company matching contributions under such a plan
shall be considered Company contributions.

 

2.4 Early Retirement Date

A Participant who Separates from Service on or after age fifty-five with ten or
more years of employment with the Company will receive an Early Retirement
Benefit beginning on the first day of the month following his Separation from
Service. The date of the commencement of the Early Retirement Benefit will be
the Participant’s Early Retirement Date.

 

2.5 Early Retirement Benefit

The Early Retirement Benefit payable to a Participant on his Early Retirement
Date will be calculated in the same manner as the Normal Retirement Benefit in
Section 2.3 except that:

 

  (a) Before deducting the offsets provided in Section 2.3(a) and (b), the
benefit derived by the calculation in the first paragraph of Section 2.3 shall
be reduced to reflect the Participant’s retirement before his Normal Retirement
Date. This reduction will be one quarter of one percent (0.25%) for each month
that the Participant’s Early Retirement Date precedes his Normal Retirement
Date.

 

12



--------------------------------------------------------------------------------

  (b) In calculating the offset described in Section 2.3(a) and (b), the
reference to “Normal Retirement Date” shall be changed to “Early Retirement
Date.” If the Early Retirement Date is prior to the Participant’s attainment of
age 62, then the monthly primary insurance benefit payable at age 62 shall be
multiplied by the appropriate factor from the table below:

 

Age at Early Retirement Date

   Factor

62

   1.00

61

   .90

60

   .81

59

   .73

58

   .66

57

   .60

56

   .54

55

   .49

If the Participant’s Age on the Early Retirement Date is not an integral age,
the factors above shall be interpolated to reflect the age in years and months.
If the Participant is 62 or older on his/her Early Retirement Date, the offset
shall be the actual monthly primary insurance benefit to which the Participant
is entitled under the Social Security Act as of that date.

 

2.6 Form of Payment

A Participant’s Normal or Early Retirement Benefit will be paid to him monthly
beginning on his Normal or Early Retirement Date and ending with the payment due
for the month in which his death occurs. If the spouse of a Participant who is
receiving a Retirement Benefit survives the Participant, monthly payments equal
to 50% of the monthly amount payable to the Participant will continue to such
spouse ending with the payment due for the month in which such spouse’s death
occurs.

 

13



--------------------------------------------------------------------------------

2.7 Delayed Distribution to Specified Employees

Notwithstanding any other provision of this Article II to the contrary, any
payment of a Normal or Early Retirement Benefit scheduled to be made on or after
January 1, 2005 to a Participant who is identified as a Specified Employee on
the date of his Separation from Service shall be delayed for a minimum of six
months following the Participant’s Separation from Service. Any payment that
otherwise would have been made pursuant to this Article II during such six-month
period shall be made without interest as soon as administratively practicable,
but no later than 90 days after the six-month anniversary of the Participant’s
Separation from Service. The identification of a Participant as a Specified
Employee shall be made by the Committee in its sole discretion in accordance
with Section 1.15 of the Plan and Sections 416(i) and 409A of the Code and the
regulations promulgated thereunder.

 

2.8 Termination other than Early or Normal Retirement

A Participant who voluntarily or involuntarily Separates from Service and who
does not meet the requirements for an Early or Normal Retirement Benefit will
not be entitled to a benefit under the Plan.

 

2.9 Pre-Retirement Death Benefit

The surviving spouse of a Participant with ten or more years of employment with
the Company who dies before he has begun receiving a Normal or Early Retirement
Benefit shall be entitled to receive a Pre-Retirement Death Benefit. The
Pre-Retirement Death Benefit shall be one-half of a 50% joint and survivor
annuity form of the Early or Normal Retirement Benefit the Participant would
have received had he elected to begin receiving a Retirement Benefit on the
first day of the month following his death. If the Participant’s death occurs
before he has attained the age at which he could elect to receive an Early
Retirement

 

14



--------------------------------------------------------------------------------

Benefit, the Pre-Retirement Death Benefit will commence on the first day of the
month following the date upon which the Participant would have attained that age
had he survived; provided, however, that if the surviving spouse dies before
that date, there shall be no Pre-Retirement Death Benefit available to any
survivors of the Participant or his spouse.

 

2.10 Disability

A Participant who becomes Disabled prior to his Normal Retirement Date and who
prior to becoming Disabled has ten or more years of employment with the Company
shall be eligible for a Disability Benefit under the Plan. During the period the
Participant is Disabled and prior to attaining age 65, the Participant shall
continue to be credited with years and months of employment with the Company
even if the Participant Separates from Service prior to his Normal Retirement
Date. Upon attaining age 65, the Disabled Participant shall receive his
Disability Benefit which is an amount equal to his Normal Retirement Benefit
calculated and paid in accordance with Sections 2.2 and 2.3 as if the
Participant Separated from Service on his 65th birthday.

 

2.11 Prohibition on Acceleration.

Notwithstanding any other provision of the Plan to the contrary, no distribution
will be made from the Plan that would constitute an impermissible acceleration
of payment as defined in Section 409A(a)(3) of the Code and the regulations
promulgated thereunder.

 

15



--------------------------------------------------------------------------------

ARTICLE III.

MISCELLANEOUS PROVISIONS

 

3.1 Plan Administration

The Committee shall have the power and the duty to take all action and to make
all decisions necessary and proper to carry out the Plan. Without limiting the
generality of the foregoing, the Committee hereby designates the Employee
Benefits Committee of the Company to control and manage the operation and
administration of the Plan. The Committee shall have the authority to allocate
among themselves or to the Employee Benefits Committee or to delegate to any
other person, any administrative responsibility with respect to the Plan.

 

3.2 Amendment, Suspension and Plan Termination

 

  (a) Except by the written consent of 75% of Plan Participants actually or
potentially affected thereby and the approval of the Board of Directors or the
Committee, the Plan may not be amended in any way which would reduce the
benefits payable hereunder or reduce or eliminate the funding provided for in
Article IV until the first regularly scheduled meeting of the Board of Directors
held after June 30, 2011.

 

  (b) The Board of Directors or the Committee, without the consent of the Plan
Participants, may amend the Plan to improve or increase the benefits payable
hereunder at any time.

 

  (c) With the written consent of 75% of Plan Participants actually or
potentially affected thereby, or at any time on or after the first regularly
scheduled meeting of the Board of Directors held after June 30, 2011, the Board
of Directors or the Committee may suspend the Plan. Upon such suspension, no new
benefits will accrue under the Plan and distributions from the Plan shall be
made pursuant to Article II of the Plan.

 

16



--------------------------------------------------------------------------------

  (d) On or after the first regularly scheduled meeting of the Board of
Directors held after June 30, 2011, the Board of Directors or the Committee may
terminate the Plan at any time and in the Board of Directors’ or the Committee’s
discretion the Participants’ Accrued Benefits may be distributed within the
period beginning twelve months after the date the Plan was terminated and ending
twenty-four months after the date the Plan was terminated, or pursuant to
Article II of the Plan, if earlier. In addition to the foregoing, the Board of
Directors or the Committee may distribute a Participant’s Accrued Benefit in the
form of a single lump sum payment if the present value of the Participant’s
Accrued Benefit is less than $30,000 adjusted annually beginning July 1, 2004
for changes in the Consumer Price Index. If the Plan is terminated and Accrued
Benefits are distributed, the Company shall terminate all non-account balance
non-qualified deferred compensation plans with respect to all participants and
shall not adopt a new non-account balance non-qualified deferred compensation
plan for at least five years after the date the Plan was terminated.

 

  (e)

On or after the first regularly scheduled meeting of the Board of Directors held
after June 30, 2011, the Board of Directors or the Committee may terminate the
Plan upon a corporate dissolution of the Company that is taxed under Section 331
of the Code or with the approval of a bankruptcy

 

17



--------------------------------------------------------------------------------

 

court pursuant to 11 U.S.C. Section 503(b)(1(A), provided that the Participants’
Accrued Benefits are distributed and included in the gross income of the
Participants by the latest of (i) the calendar year in which the Plan terminates
or (ii) the first calendar year in which payment of the Accrued Benefits is
administratively practicable.

 

3.3 Assignment of Benefits

A Participant may not, either voluntarily or involuntarily, assign, anticipate,
alienate, commute, pledge or encumber any benefits to which he is or may become
entitled to under the Plan nor may the same be subject to attachment or
garnishment by any creditor of a Participant. Notwithstanding the foregoing, the
procedures established by the Company for the determination of the qualified
status of domestic relations orders and for making distributions under qualified
domestic relations orders, as provided in Section 206(d) of ERISA, shall apply
to the Plan, to the extent pertinent. Amounts awarded to an alternate payee
under a qualified domestic relations order shall be distributed in the form of a
lump sum distribution as soon as administratively feasible following the
determination of the qualified status of the domestic relations order; provided,
however, that no portion of the Participant’s benefit under the Plan may be
awarded to an alternate payee until the Participant’s benefit is an Accrued
Benefit.

 

3.4 Not An Employment Agreement

Nothing in the establishment of the Plan is to be construed as giving any
Participant the right to be retained in the employ of the Company.

 

18



--------------------------------------------------------------------------------

3.5 Change in Control

In the event that the Company shall, pursuant to action by its Board of
Directors, at any time propose a Change in Control and provision is not made
pursuant to the terms of such transaction for the continuation of the Plan by
the surviving, resulting or acquiring corporation or for the substitution of a
comparable plan hereto, the provisions of this Plan shall remain in effect.

 

3.6 Claims and Review Procedure

 

  (a) Any Participant or his beneficiary who has questions or concerns about his
benefits under the Plan is encouraged to communicate with the Committee. If this
discussion does not give the Participant or his beneficiary satisfactory
results, a formal claim for benefits may be made within one year of the event
giving rise to the claim in accordance with the procedures of this Section 3.6.

 

  (b)

A Participant or his beneficiary may make a written request for review of any
matter concerning his benefits under this Plan. The claim must be addressed to
The Clorox Company Supplemental Executive Retirement Plan, 1221 Broadway,
Oakland, California 94612-1888. The Committee shall decide the action to be
taken with respect to any such request and may require additional information if
necessary to process the request. The Committee shall review the request and
shall issue its decision, in writing, no later than 90 days after the date the
request is received, unless the circumstances require an extension of time. If
such an extension is required, written notice of the extension shall be
furnished to the person

 

19



--------------------------------------------------------------------------------

 

making the request within the initial 90-day period, and the notice shall state
the circumstances requiring the extension and the date by which the Committee
expects to reach a decision on the request. In no event shall the extension
exceed a period of 90 days from the end of the initial period.

 

  (c) If the Committee denies a request in whole or in part, it shall provide
the person making the request with written notice of the denial within the
period specified in paragraph (b) above. The notice shall set forth the specific
reason for the denial, reference to the specific Plan provisions upon which the
denial is based, a description of any additional material or information
necessary to perfect the request, an explanation of why such information is
required, and an explanation of the Plan’s appeal procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.

 

  (d) Decision on Appeal.

 

  (i)

A person whose request has been denied in whole or in part (or such person’s
authorized representative) may file an appeal of the decision in writing with
the Committee within 60 days of receipt of the notification of denial. The
appeal must be addressed to: The Clorox Company Supplemental Executive
Retirement Plan, 1221 Broadway, Oakland, California 94612-1888. The Committee,
for good cause shown, may extend the period during which the appeal may be filed
for another 60 days. The appellant and/or his or her

 

20



--------------------------------------------------------------------------------

 

authorized representative shall be permitted to submit written comments,
documents, records and other information relating to the claim for benefits.
Upon request and free of charge, the applicant should be provided reasonable
access to and copies of, all documents, records or other information relevant to
the appellant’s claim.

 

  (ii) The Committee’s review shall take into account all comments, documents,
records and other information submitted by the appellant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The Committee shall not be restricted in its
review to those provisions of the Plan cited in the original denial of the
claim.

 

  (iii) The Committee shall issue a written decision within a reasonable period
of time but not later than 60 days after receipt of the appeal, unless special
circumstances require an extension of time for processing, in which case the
written decision shall be issued as soon as possible, but not later than 120
days after receipt of an appeal. If such an extension is required, written
notice shall be furnished to the appellant within the initial 60-day period.
This notice shall state the circumstances requiring the extension and the date
by which the Committee expects to reach a decision on the appeal.

 

21



--------------------------------------------------------------------------------

  (iv) If the decision on the appeal denies the claim in whole or in part
written notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under Section 502(a) of ERISA.

 

  (v) The decision of the Committee on the appeal shall be final, conclusive and
binding upon all persons and shall be given the maximum possible deference
allowed by law.

 

  (e) No legal or equitable action for benefits under the Plan shall be brought
unless and until the claimant has submitted a written claim for benefits in
accordance with paragraph (b) above, has been notified that the claim is denied
in accordance with paragraph (c) above, has filed a written request for a review
of the claim in accordance with paragraph (d) above, and has been notified in
writing that the Committee has affirmed the denial of the claim in accordance
with paragraph (d) above; provided, however, that an action for benefits may be
brought after the Committee has failed to act on the claim within the time
prescribed in paragraph (b) and paragraph (d), respectively.

 

22



--------------------------------------------------------------------------------

3.7 Unfunded Status

The Plan is intended to be a plan that is unfunded and that is maintained by the
Company primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees within the meaning of
ERISA. The Plan also is intended to comply with the requirements of Section 409A
of the Code.

ARTICLE IV.

FUNDING

 

4.1 Establishment of Irrevocable Trust

The Company shall establish an irrevocable trust of which the Company is the
owner for federal income tax purposes (within the meaning of Sections 671
through 677 of the Internal Revenue Code of 1986) (the “Trust”) and fund the
Trust as hereinafter provided in order to provide a source from which to satisfy
the Company’s obligations to Participants under this Plan.

 

4.2 Amount of Funding

The Company shall make such contributions to the Trust as the Board of Directors
or the Committee from time to time determines appropriate.

 

4.3 Actuarial Assumptions and Method

The Plan’s actuary shall use the assumptions and methods set forth in Schedule
A, as amended from time to time, when advising the Board of Directors or the
Committee with regard to contributions to the Trust. In accordance with
Section 3.1, the Committee has delegated to the Company’s Employee Benefits
Committee the full power and authority to amend Schedule A from time to time.

 

23



--------------------------------------------------------------------------------

SCHEDULE A

ACTUARIAL ASSUMPTIONS AND METHOD

 

(a) Mortality:

RP2000 Combined Healthy Participant Mortality Table for periods after benefits
have commenced, or are assumed to have commenced. No mortality will be assumed
prior to the assumed retirement age for benefits not yet in payment status.

 

(b) Return on Investment:

Assets are assumed to earn, the liabilities are discounted at, eight percent
(8%) per year.

 

(c) Assumed Retirement Age:

For Participants whose benefits are not in payment status as of July 1 of each
year, the Assumed Retirement Age will be age 62 (or their current age if older)
with 10 years of service. For beneficiaries, the Assumed Retirement Age is the
beneficiary’s age on the date their deceased spouse would have reached 60, or
their current age if their spouse would have already been older than age 60.

 

(d) Annual Pay Increases:

Five and one-half percent (5.50%) per year.

 

(e) Employee Turnover:

5% per year before age 55, 0% afterward.

 

(f) Social Security Increases:

Social security benefits are assumed to increase 3.00% per year. National
Average Wages are assumed to increase 4.00% per year.



--------------------------------------------------------------------------------

(g) IRC Limits:

The Code Section 415 and Section 401(a)(17) limits are assumed to increase
3.00% per year.

 

(h) Defined Benefit Plan Offset:

Greater of 1.5% career average benefit and the annuity equivalent of the
projected Cash Balance account assuming an annual earnings rate of 6.25% and
Cash Balance contributions of 3% of pay. Cash Balance accounts are converted to
an annuity using 6.00% interest and the Code Section 417(e) mortality table.

 

(i) Defined Contribution Plan Offset:

Annuity equivalent of projected account balance assuming an annual earnings rate
of 8.0%; Profit Sharing Plan contributions of 8.0% of pay; annual 401(k)
contributions of $1000 (no inflation); and assuming no further PAYSOP
contributions are made. Accounts are converted to an annuity using 5.25%
interest and the Code Section 417(e) mortality table.

 

(j) Nonqualified Defined Contribution Plan Offset:

Annuity equivalent of projected account balance assuming an annual earnings rate
of 6.75% and Cash Balance Restoration, Value Sharing Restoration and Value
Sharing CODA contributions based on rates defined in 4.3(h) and 4.3(i),
respectively. Accounts are converted to an annuity using 5.25% interest and the
Code Section 417(e) mortality table.

 

(k) Actuarial Cost Method:

The Entry Age Normal Cost Method will be used. The unfunded actuarial liability
as of each July 1 will be amortized over ten years.